    Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 1 of 18 PageID #: 255



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

THERESA M. GARLAND,                                  )
                                                     )
           Plaintiff,                                )
                                                     )
               v.                                    )    No. 4:19-CV-01765-SPM
                                                     )
NATIONSTAR MORTGAGE LLC,                             )
and THE BANK OF NEW YORK                             )
MELLON CORPORATION,                                  )
                                                     )
           Defendants.                               )

                                  MEMORANDUM AND ORDER

           This case is before the Court on Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ.

P. 12(b)(6). (Doc. 15). The motion has been fully briefed and is ready for disposition. The parties

have consented to the jurisdiction of the undersigned United States Magistrate Judge pursuant to

28 U.S.C. § 636(c). (Doc. 21). For the following reasons, Defendants’ motion to dismiss will be

granted.

      I.       FACTUAL AND PROCEDURAL BACKGROUND1

           Plaintiff Teresa M. Garland is a citizen and resident of Missouri. Pet’n, ¶ 1. Defendant

Nationstar Mortgage, d/b/a Mr. Cooper (“Nationstar”) is a Delaware limited liability company

engaged in the business of extending credit to and/or servicing mortgage loans for consumers. Id.

¶ 2. Defendant The Bank of New York Mellon Corporation (“Mellon”) is a Delaware corporation

engaged in the business of funding consumer mortgage loans. Id. ¶ 3. At all times relevant to this

case, Nationstar was the servicer of Plaintiff’s mortgage loan for the real property located at 8676

Moran Place in the County of St. Louis, Missouri (“the Property”). Id. ¶ 4. Mellon was the Investor



1
    These facts are taken from Plaintiff’s Petition. (Doc. 3).
                                                    1
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 2 of 18 PageID #: 256



for the Property. Id. ¶ 5. At all times relevant to this case, Nationstar was acting as the agent of

Mellon, and all pertinent acts and omissions of Nationstar were done within the course and scope

of its authority on behalf of Mellon. Id. ¶ 6.

        On October 1, 1997, Plaintiff purchased the Property for approximately $67,000.00, and

took out a mortgage loan, backed by a Deed of Trust, through Countrywide Mortgage. Id. ¶ 8.

Countrywide Mortgage subsequently sold the mortgage loan to a different company, followed by

an unknown number of sales thereafter. Id. ¶ 9. Prior to February 2017, Mellon became the investor

for Plaintiff’s mortgage loan, and Nationstar serviced the loan. Id. ¶ 10. In or around August 2016,

Plaintiff lost her job with AT&T, where she had been employed since 1996. Id. ¶ 11. From August

2016 to September 2018, Plaintiff used her savings to make her mortgage payments each month.

Id. ¶ 12. However, Plaintiff exhausted her savings as of September 2018 and started to fall behind

on her payments. Id. ¶ 12. On or about October 19, 2018, Plaintiff received a letter from Nationstar

advising that her loan was past due and that she “may have options to prevent foreclosure.” Id.

¶ 13; Pl.’s Ex. 1. Plaintiff was encouraged to contact Nationstar, which indicated it wanted to work

with Plaintiff to help find alternatives to meet her needs. Id. ¶ 13. Plaintiff contacted Nationstar to

inquire about her options, and Nationstar assigned a loan specialist, Travon Coleman, to assist her.

Id. ¶ 14.

        On or about November 1, 2018, Plaintiff received a letter from Coleman stating that he had

been appointed to help Plaintiff find a solution so she could keep her house. Id. ¶ 15; Pl.’s Ex. 2.

The following day, Plaintiff received a letter from Nationstar stating she was in default on her

mortgage loan and needed to pay $2,961.52 to bring her account current. Id. ¶ 16; Pl.’s Ex. 3. On

or about November 18, 2018, Plaintiff received a letter from Nationstar and a packet of documents

that Plaintiff needed to fill out and return by December 18, 2019. Id. ¶ 17; Pl.’s Ex. 4. Plaintiff



                                                  2
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 3 of 18 PageID #: 257



filled out the information in a timely manner and submitted the packet to Nationstar via e-mail on

December 17, 2018. Id. ¶ 18; Pl.’s Ex. 5. On December 19, 2018, two days after Plaintiff submitted

her request for mortgage assistance, Nationstar’s counsel, Shapiro and Kreisman, LLC (“S&K”),

sent Plaintiff a letter telling her that the Property had been placed in foreclosure. Id. ¶ 19; Pl.’s Ex.

6. Plaintiff called and spoke to Travon Coleman after receiving Nationstar’s December 19, 2018

letter. Id. ¶ 20. Coleman said that “some information was missing” from Plaintiff’s modification

application, and that Plaintiff still needed to provide a breakdown of her expenses. Id. ¶ 20. On or

about December 20, 2018, Plaintiff received a letter from S&K advising her that she owed

$51,697.69 on her mortgage loan, but also that she could still be entitled to seek assistance from

“the lender.” Id. ¶ 21; Pl.’s Ex. 7. On December 23, 2018, Plaintiff e-mailed to Nationstar the

“missing information” that Coleman had requested on December 19, 2018. Id. ¶ 22; Pl.’s Ex. 8.

        On or about January 11, 2019, Plaintiff received a Notice of Trustee’s Sale from the

Successor Trustee, S&W Foreclosure Corporation. Id. ¶ 23; Pl.’s Ex. 9. Plaintiff called Coleman

after receiving the Notice of Trustee’s Sale to find out why no decision had been made on her

application for mortgage assistance. Id. ¶ 24. Coleman responded that Nationstar still had not

received a breakdown of Plaintiff’s expenses as earlier requested. Id. ¶ 24. Plaintiff advised

Coleman that the requested information had previously been sent via e-mail on December 23, 2018

but said she could resend it. Id. ¶ 24. Plaintiff asked Coleman if there was any other information

Nationstar needed from her, and Coleman requested a profit-and-loss statement. Id. ¶ 25. Plaintiff

then e-mailed a profit-and-loss statement to Coleman on January 23, 2019. Id. ¶ 25; Pl.’s Ex. 10.

Plaintiff asked Coleman if Nationstar needed anything else, and Coleman responded, “that should

be the final piece.” Id. ¶ 26. Plaintiff asked Coleman about the status of the foreclosure sale, and




                                                   3
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 4 of 18 PageID #: 258



Coleman responded: “underwriting will put the sale on hold while the application is being

considered.” Id. ¶ 26.

       On or about March 7, 2019, Plaintiff received a letter from S&K stating the foreclosure

sale had taken place on February 1, 2019 and that Plaintiff was now required to vacate the Property.

Id. ¶ 27; Pl.’s Ex. 11. Plaintiff called Nationstar to complain about the foreclosure and spoke to

“Tina.” Id. ¶ 28. Tina told Plaintiff her application for mortgage assistance was incomplete but

was other unable to specify what information was still missing. Id. ¶ 28. On March 22, 2019,

Nationstar filed an unlawful detainer action against Plaintiff in order to evict Plaintiff from the

Property. Id. ¶ 29; Pl.’s Ex. 12.

       Plaintiff asserts two counts against Defendants. In Count I, Plaintiff brings a claim under

the Missouri Merchandising Practices Act against both defendants. Plaintiff alleges that Nationstar

used deception, fraud, false pretense, false promise, misrepresentation or unfair practices, or

concealed, suppressed, or omitted a material fact in connection with the extension of credit in one

or more of the following ways: (a) Nationstar falsely told Plaintiff that “underwriting will put the

foreclosure sale on hold while the mortgage assistance application is being considered,” yet

Nationstar foreclosed regardless, thereby depriving Plaintiff of the opportunity of securing

alternate financing prior to the foreclosure sale; (b) Nationstar’s letters and correspondence

offering to help Plaintiff keep her house and find other options to foreclose were false, deceptive

and misleading, because Nationstar had no intention of helping Plaintiff keep her house, and its

only intention was to foreclose; and (c) Nationstar falsely told Plaintiff her application for

mortgage assistance was incomplete, as this was merely a ruse to delay making a decision on

Plaintiff’s application so the foreclosure proceedings occur in advance of making a decision and

Nationstar could unfairly blame Plaintiff for the delay. Id. ¶ 38. Plaintiff further alleges that



                                                 4
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 5 of 18 PageID #: 259



Nationstar’s actions constitute a pattern and practice of deceptive conduct, and that as a result of

Nationstar’s conduct, Plaintiff suffered an ascertainable loss of money or property. Id. ¶ 40, 41.

          In Count II, Plaintiff brings a fraudulent misrepresentation claim against both defendants.

Plaintiff alleges that Nationstar told Plaintiff that “underwriting will put the [foreclosure] sale on

hold while the [mortgage assistance] application is being considered”; that this representation was

made with the intent that Plaintiff would rely on it; that the representation was false; and that

Nationstar either knew the representation was false at the time the representation was made or

made the representation without knowing whether it was true or false. Id. ¶¶ 44-48. Plaintiff alleges

that the representation was material, in that Plaintiff would have considered other resources if the

representation had not been made; that she relied on the representation, and that such reliance was

reasonable under the circumstances. Id. ¶¶ 48-49. Plaintiff further alleges that that as a direct and

proximate result of Nationstar’s fraudulent misrepresentation, Plaintiff sustained damage. Id. ¶ 51.

    II.      LEGAL STANDARDS

          To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim satisfies

the plausibility standard “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. When ruling

on a Rule 12(b)(6) motion to dismiss, the Court must accept as true all of the factual allegations in

the complaint, though it need not accept the legal conclusions. Id. Additionally, “[w]here the

allegations show on the face of the complaint there is some insuperable bar to relief, dismissal

under Rule 12(b)(6) is appropriate.” Benton v. Merrill Lynch & Co., 524 F.3d 866, 870 (8th Cir.

2008) (citing Parnes v. Gateway 2000, Inc., 122 F.3d 539, 546 (8th Cir. 1997)).



                                                    5
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 6 of 18 PageID #: 260



   III.      DISCUSSION

                 A. Count I: Violation of the MMPA

          In Count I, Plaintiff alleges that Nationstar violated the Missouri Merchandising Practices

Act (“MMPA”), Mo. Rev. Stat. § 407.010, et seq., through Nationstar’s misrepresentations and

misleading conduct related to her mortgage. Plaintiff also alleges that because Nationstar was the

duly appointed agent of Mellon, all of the acts and conduct of Nationstar are attributable to Mellon.

                           1. MMPA claim against Nationstar

          The Court first considers Plaintiff’s MMPA claim against Nationstar. Section 407.025 of

the MMPA provides that “[a]ny person who purchases or leases merchandise primarily for

personal, family or household purposes and thereby suffers an ascertainable loss of money or

property, real or personal, as a result of the use or employment by another person of a method, act

or practice declared unlawful by section 407.020 may bring a private civil action . . .” Mo. Rev.

Stat § 407.025.1. Section 407.020 of the MMPA provides, in relevant part:

          1. The act, use or employment by any person of any deception, fraud, false
             pretense, false promise, misrepresentation, unfair practice or the concealment,
             suppression, or omission of any material fact in connection with the sale or
             advertisement of any merchandise in trade or commerce or the solicitation of
             any funds for any charitable purpose, as defined in section 407.453, in or from
             the state of Missouri, is declared to be an unlawful practice. . . . Any act, use or
             employment declared unlawful by this subsection violates this subsection
             whether committed before, during or after the sale, advertisement or
             solicitation.

          2. Nothing contained in this section shall apply to: . . .

                 (2)     Any institution, company, or entity that is subject to chartering,
                         licensing, or regulation by the director of the department of
                         commerce and insurance under chapter 354 or chapters 374 to 385,
                         the director of the division of credit unions under chapter 370, or
                         director of the division of finance under chapters 361 to 369, or
                         chapter 371, unless such directors specifically authorize the attorney
                         general to implement the powers of this chapter or such powers are
                         provided to either the attorney general or a private citizen by statute.


                                                    6
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 7 of 18 PageID #: 261




Mo. Rev. Stat. § 407.020.

       In the instant motion to dismiss, Defendants assert that Nationstar is an entity subject to

chartering, licensing, or regulation by the director of the division of finance, as described in Section

407.020.2(2), and thus that by the plain language of the MMPA, Section 407.020.1 does not apply

to conduct by Nationstar. After review of the parties’ submissions and the relevant statutory

language and case law, the Court agrees with Defendants.

       To support their assertion that Nationstar is an entity described in Section 407.020(2),

Defendants attach to their motion an exhibit containing a screenshot from a search of the Missouri

Division of Finance’s website showing Nationstar Mortgage, LLC’s License/Charter number,

original license date (February 9, 2010), and licensee details. Def.’s Ex. A, Doc. 16-1. The Court

will take judicial notice of this exhibit. See Stahl v. U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th

Cir. 2003) (“The district court may take judicial notice of public records and may thus consider

them on a motion to dismiss.”). See also Harris v. Nationstar Mortg., LLC, No. 4:17CV1312 RLW,

2019 WL 4394879, at *3 (E.D. Mo. Sept. 13, 2019) (taking judicial notice of screenshot of

Nationstar’s license information found on the website for the Missouri Division of Finance).

       As Defendant notes, several state and federal courts have held that section 407.020.1 does

not apply to entities subject to licensing by the director of the division of finance, including

Nationstar. See Reitz v. Nationstar Mortg., LLC, 954 F. Supp. 2d 870, 892-93 (E.D. Mo. 2013)

(holding Nationstar was exempt from the provisions of the MMPA pursuant to section

§ 407.020(2) because it was a licensee of the Missouri Division of Finance and dismissing an

MMPA claim against Nationstar); Caranchini v. Nationstar Mortg. LLC, No. 4:17-CV-00775-

DGK, 2019 WL 418119, at *3 (W.D. Mo. Feb. 1, 2019) (holding the plaintiff’s MMPA claim

failed because there was “no dispute that Nationstar is an entity subject to the chartering, licensing,

                                                   7
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 8 of 18 PageID #: 262



or regulation by the Director of the Missouri Division of Finance” under section 407.020.2(2),

aff’d, 785 F. App’x 353 (8th Cir. 2019); Memhardt v. Nationstar Mortg., LLC, No. 4:17-CV-

01411-AGF, 2018 WL 5923445, at *7 (E.D. Mo. Nov. 13, 2018) (holding Nationstar exempt from

MMPA claim pursuant to section 407.020.2(2) because it was a licensee of the Missouri Division

of Finance). See also Rashaw v. United Consumers Credit Union, 685 F.3d 739, 745 (8th Cir.

2012) (affirming district court’s dismissal of MMPA claims against credit union because such

claims were barred by the express exemption of § 407.020.2(2)); Meyers v. Kendrick, 529 S.W.3d

54, 62 (Mo. Ct. App. 2017) (holding a defendant bank was entitled to judgment on an MMPA

claim against it because it was an institution subject to chartering, licensing, or regulation by the

director of the division of finance as described in section 407.020.2(2)).

       In her opposition, Plaintiff does not challenge Defendants’ assertion that Nationwide is a

licensee of the Missouri Division of Finance or that Nationwide falls under the exemption

described in section 407.020.2(2). Plaintiff also acknowledges that current state and federal court

decisions do not support her claim under the MMPA. However, Plaintiff notes that the Missouri

Supreme Court has not addressed the question of whether a plaintiff may bring an MMPA claim

against an entity described in section 407.020.2. Plaintiff also notes that in 1986, the Missouri

legislature changed the introductory paragraph of section 407.020.2(2) from “nothing herein

contained” to “nothing contained in this section.” Plaintiff contends that by specifying the word

“section,” the plain language suggests the legislature did not intend to extend the exemptions to

section 407.025, which is the section that creates the private right of action in favor of Plaintiff.

       Plaintiff’s argument is without merit. Section 407.025, by its plain terms, only permits a

person to bring a cause of action based “a method, act, or practice declared unlawful by section

407.020.” Mo. Rev. Stat. 407.025.1 (emphasis added). According to section 407.020’s own plain



                                                  8
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 9 of 18 PageID #: 263



language, section 407.020.1’s declaration that certain conduct is unlawful does not apply to

conduct by entities that are exempt under section 407.020.2(2). Plaintiff does not explain how the

Court could possibly read section 407.020 to declare unlawful any conduct by an exempt entity.

       Courts have repeatedly rejected similar attempts by plaintiffs to read the private right of

action in section 407.025.1 as negating the exemptions in section 407.020.2(2). In Meyers, for

example, the defendant was a bank described in the section 407.020.2(2) exemption. 529 S.W.3d

at 61. However, the plaintiffs argued that the last phrase of section 407.020.2(2)—“unless . . .

such powers are provided to . . . a private citizen by statute”—negated the preceding exemption

language, because private citizens are given the right to implement the powers of chapter 407 by

section 407.025. Id. The Missouri Court of Appeals rejected that argument, stating:

                When read together, the legislature’s intent as to sections 407.020 and
       407.025 is clear and unambiguous. [Defendant’s] analysis is correct. Section
       407.025 only grants a private right of action for “the use or employment by another
       person of a method, act or practice declared unlawful by section 407.020.” Section
       407.025.1 (emphasis added). By the express terms of section 407.020, however,
       nothing in that section applies to an institution, such as Bank, that is chartered,
       licensed or regulated by the director of the division of finance under chapter 362.
       Section 407.020.2(2).
                The [plaintiffs’] contrary reading of these two sections ignores and
       contradicts the clear and plain language used in both sections 407.020 and 407.025.
       First, it requires acceptance of the absurd conclusion that the legislature intended
       for the exemption from the application of section 407.020 provided in section
       407.020.2(2) to be completely subsumed and eliminated by the last exception to
       that exemption through the application of section 407.025.1. Second, it completely
       ignores the cross reference language to section 407.020 in section 407.025.1. Such
       a reading, therefore, renders both the initial exemption language in section
       407.020.2(2) and the cross reference language in section 407.025.1 superfluous and
       meaningless. The [plaintiffs] cite us to no relevant legal authority that allows us to
       engage in such a strained reading of these statutes to find lack of clarity or an
       ambiguity in the clear and unambiguous language actually used by the legislature
       in these statutes.

Meyers, 529 S.W.3d at 62. See also Rashaw, 685 F.3d at 739 (rejecting the plaintiff’s argument

that it was permitted to bring an action under Section 407.025 against an entity exempt under



                                                 9
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 10 of 18 PageID #: 264



Section 407.020.2; stating, “[t]he contention that one provision of the MMPA completely negates

another violates well-accepted principles of statutory construction”).

       The Court finds the reasoning of the above cases persuasive and consistent with the plain

language of the statute. Because Nationstar is a licensee of the Missouri Division of Finance, it is

exempt from section 407.020.1 of the MMPA pursuant to section 407.020.2(2), and Plaintiff’s

MMPA claim against Nationstar will be dismissed. Because it is clear that there is no pleading

deficiency that could overcome this failing, the dismissal will be with prejudice. The Court need

not address Plaintiff’s other arguments regarding Plaintiff’s MMPA claims.

                         2. Plaintiff’s MMPA Claim Against Mellon

       Defendants argue that because Plaintiff’s only theory of liability against Mellon is based

on respondeat superior, and because Mellon’s agent (Nationstar) is not liable, Mellon cannot be

liable. Plaintiff provides no response to Defendants’ argument, and the Court finds it persuasive.

Under Missouri law, “an employer is liable under the theory of respondeat superior for damages

attributable to the misconduct of an employee or agent acting within the source and scope of the

employment or agency.” McHaffie v. Bunch, 891 S.W.2d 822, 825 (Mo. 1995). However, “an

[principal] will not be held liable under the doctrine of respondeat superior when its [agent] is

held not liable to the plaintiff.” Ancell v. U.S. Bank Tr., N.A., No. 2:13-CV-04251-NKL, 2014 WL

2048200, at *12 (W.D. Mo. May 19, 2014) (quoting Thornburg v. Fed. Express Corp., 62 S.W.3d

421, 429 (Mo. Ct. App. 2001)). Because the Court is dismissing the MMPA claim against

Nationstar, the Court will also dismiss the MMPA claim against Mellon.

               B. Count II: Fraudulent Misrepresentation

       In Count II, Plaintiff alleges a claim of fraudulent misrepresentation under Missouri law

against Nationstar. Specifically, Plaintiff alleges the following:



                                                 10
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 11 of 18 PageID #: 265



               44.     Nationstar told Plaintiff that “underwriting will put the [foreclosure]
                       sale on hold while the [mortgage assistance application] is being
                       considered.”
               45.     The representation was made with the intent that Plaintiff rely on it.
               46.     The representation was false.
               47.     Nationstar either knew the representation was false at the time the
                       representation was made, or Nationstar made the representation
                       without knowing whether it was true or false.
               48.     The representation was material, in that Plaintiff would have
                       considered other resources if the representation had not been made.
               49.     Plaintiff relied on the representation, and such reliance was
                       reasonable under the circumstances.
               50.     Nationstar’s false representation was willful, wanton and malicious,
                       and was made with evil motive or reckless indifference to the rights
                       of Plaintiff.
               51.     As a direct and proximate result of Nationstar’s fraudulent
                       misrepresentation, Plaintiff sustained damage.


Pet’n ¶¶ 44-51. Plaintiff also re-alleges all of the prior allegations in her Complaint and alleges

that because Nationstar was the duly appointed agent of Mellon, all of the acts and conduct of

Nationstar are attributable to Mellon. Id. ¶¶ 42-43.

                         1. Plaintiff’s Fraudulent Misrepresentation Claim Against Nationstar

       Under Missouri law, the elements of a fraudulent misrepresentation claim are “(1) a

representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge of its falsity or

ignorance of its truth; (5) the speaker’s intent that it should be acted on by the person in the manner

reasonably contemplated; (6) the hearer’s ignorance of the falsity of the representation; (7) the

hearer’s reliance on the representation being true; (8) the hearer’s right to rely thereon; and (9) the

hearer’s consequent and proximately caused injury.” Renaissance Leasing, LLC v. Vermeer Mfg.

Co., 322 S.W.3d 112, 131-32 (Mo. 2010). Accord Jennings v. SSM Health Care St. Louis, 355




                                                  11
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 12 of 18 PageID #: 266



S.W.3d 526, 537 (Mo. Ct. App. 2011). “A plaintiff’s failure to establish any one of the essential

elements of fraud is fatal to recovery.” Renaissance Leasing., 322 S.W.3d at 132.

        As both parties recognize, Plaintiff’s fraudulent misrepresentation claim must satisfy the

heightened pleading rules of Federal Rule of Civil Procedure 9(b). See, e.g., Freitas v. Wells Fargo

Home Mortg., Inc., 703 F.3d 436, 439 (8th Cir. 2013). Under Rule 9(b), “In alleging fraud . . ., a

party must state with particularity the circumstances constituting [the] fraud . . . .” Fed. R. Civ. P.

9(b). “This particularity requirement demands a higher degree of notice than that required for other

claims.” United States ex rel. Costner v. United States, 317 F.3d 883, 888 (8th Cir. 2003). To

satisfy the particularity requirement of Rule 9(b), the plaintiff must plead “such matters as the time,

place and contents of false representations, as well as the identity of the person making the

misrepresentation and what was obtained or given up thereby.” Frietas, 703 F.3d at 439 (quoting

Abels v. Farmers Commodities Corp., 259 F.3d 910, 920 (8th Cir. 2001)). See also United States

ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d 552, 556 (8th Cir. 2006) (“To satisfy the

particularity requirement of Rule 9(b), the complaint must plead such facts as the time, place, and

content of the defendant’s false representations, as well as the details of the defendant’s fraudulent

acts, including when the acts occurred, who engaged in them, and what was obtained as a result.”).

“In other words, Rule 9(b) requires plaintiffs to plead the who, what, when, where, and how: the

first paragraph of any newspaper story.” Frietas. 703 F.3d at 439 (quoting Summerhill v. Terminix,

Inc., 637 F.3d 877, 880 (8th Cir. 2011)). Defendants first argue that Plaintiff’s allegations do not

satisfy Rule 9(b), because Plaintiff has failed to plead “when” the alleged representation—that

Nationstar would put the foreclosure sale on hold while the mortgage application was being

considered—was made. Plaintiff makes no response to this argument, other than to point to the

paragraph numbers of her Petition containing her factual allegations related to the



                                                  12
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 13 of 18 PageID #: 267



misrepresentation. Although it is a close question, the Court agrees with Defendant that Plaintiff

has failed to plead the “when” of the misrepresentation with the heightened particularity required

by Rule 9(b). The most logical reading of the Petition is that the alleged representation was made

sometime between January 11, 2019 (when Plaintiff received a Notice of Trustee’s Sale), and

February 1, 2019 (when the foreclosure sale occurred). See Pet’n, ¶¶ 23-27. However, Plaintiff

does not actually specifically allege that the representation occurred during that time frame, nor

does she identify the time of the representation more precisely. Thus, the Court finds that she has

not met the heightened pleading requirements of Rule 9(b). See, e.g., Hill v. Bank of Am., N.A.,

No. 4:16CV00444-ERW, 2016 WL 6441599, at *4 (E.D. Mo. Nov. 1, 2016) (“Even if the Court

construes this misrepresentation as happening “in December and January 2010,” pleading a single

instance of misrepresentation occurred during a two month time period does not satisfy the

particularity requirement of FRCP 9(b)’s ‘when’ element.”).

       Moreover, even assuming, arguendo, that Plaintiff had adequately pleaded the timing of

the misrepresentation, the Court finds that Plaintiff has failed to state a claim because she has not

alleged facts sufficient to plausibly suggest that she suffered any injury proximately caused by the

alleged misrepresentation. “Missouri courts have articulated the causation prong of a fraudulent

misrepresentation claim, stating that ‘[f]or false representations to be actionable, there must exist

a causal connection between the misrepresentation and the harm allegedly sustained.’” First Bank

of Marietta v. Hogge, 161 F.3d 506, 511 (8th Cir. 1998) (quoting Stoup v. Robinson, 933 S.W.2d

935, 938 (Mo. App. 1996)). In addition, “[i]t must appear in an appreciable sense that the damage

flowed from the fraud as the proximate and not the remote cause, and the damage must be such as

is the natural and probable consequence of the fraud.” Id. (citing Heberer v. Shell Oil Co., 744

S.W.2d 441, 443-44 (Mo. 1988)). See also Mackey & Assoc. v. Russell & Axon Int’l Eng’rs–



                                                 13
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 14 of 18 PageID #: 268



Architects, Ltd., 819 S.W.2d 49, 50 (Mo. Ct. App. 1991) (“It is not enough that damage follow

upon misconduct, but the tort must be the legal cause of the damage. Tortious conduct is a legal

cause of damage if it is a substantial factor in the production of the harm.”).

       In the Petition, Plaintiff alleges that “as a direct and proximate result of Nationstar’s

fraudulent misrepresentation, [she] sustained damages.” Id. ¶ 51. However, Plaintiff does not make

sufficient factual allegations from which the Court can draw a reasonable inference that Coleman’s

representation was a substantial factor in producing the harm suffered by Plaintiff. Although

Plaintiff alleges that if the representation had not been made, she “would have considered other

resources,” Pet’n ¶ 48, she does not allege what other resources she would have considered absent

Coleman’s misrepresentation, nor does she allege that such resources were available to her or

would have been sufficient to allow her to obtain a successful loan modification, to satisfy the

terms of the loan, to avoid foreclosure, or to otherwise avoid any injury she suffered. She also

alleges (in the section of her Petition describing her MMPA claim) that she was deprived “of the

opportunity of securing alternate financing prior to the foreclosure sale.” Pet’n ¶ 38(a). However,

she does not allege that any such alternative financing was available to her at any time or that she

could have considered and secured it at or after the time the misrepresentation at issue was made—

an event that it appears may have occurred only days before the foreclosure sale occurred. Because

Plaintiff does not allege that Coleman’s misrepresentation caused her application to be rejected,

caused the foreclosure sale to occur, or caused her any other injury, Plaintiff fails to state a claim

for fraudulent misrepresentation, and her claim must be dismissed.

       The Court will briefly address Defendants’ other arguments, both of which the Court finds

unpersuasive. First, Defendants contend that Plaintiff has failed to plead reasonable reliance on

Coleman’s statement that the foreclosure sale would be put on hold while the mortgage assistance



                                                 14
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 15 of 18 PageID #: 269



application was being considered, because Plaintiff also received letters informing her that the

Property was “in foreclosure,” and it was not reasonable for her to rely on oral representations

contrary to the written letters. As Defendants point out, courts have held that a plaintiff who is

receiving conflicting information regarding may not “pick and choose” which of the conflicting

information to rely on. See Freitas v. Wells Fargo Home Mortg., Inc., No. 11-3146-CV-SW-RED,

2011 WL 5524913, at *3 (W.D. Mo. Nov. 14, 2011) (finding no reasonable reliance where the

plaintiffs alleged that some of the defendant’s representatives had told them they would qualify

for a loan modification and others had told them they did not qualify and the plaintiffs alleged that

they had “been unable to receive a consistent and candid answer from Defendant’s representatives

regarding a loan modification”; stating, “[i]n light of these conflicting representations, Plaintiffs

are not able to demonstrate that they reasonably relied on any representation which is one of the

elements that they must prove” and noting that “[i]t is not a matter of picking and choosing what

you want to hear . . .”), aff’d, 703 F.3d 436 (8th Cir. 2013). Here, however, the most plausible

reading of Plaintiff’s allegations is that she received the written documents informing her that the

Property was in foreclosure prior to hearing the alleged oral representation that the foreclosure sale

would be put on hold. Under these circumstances, it appears that she reasonably viewed the oral

representation as adding to or modifying, rather than conflicting with, the information about the

foreclosure sale that she had received in the letters. At least one court has declined to dismiss a

fraudulent misrepresentation claim under similar circumstances. See Kisner v. Bank of Am., N.A.,

No. 11-04264-CV-S-DGK, 2012 WL 601239, at *3-4 (W.D. Mo. Feb. 23, 2012) (rejecting the

defendant’s argument that a plaintiff failed to plead reasonable reliance where the plaintiff alleged

that he received a notice that his loan modification application had been but also alleged that he

was told during a follow-up conversation to ignore the notice, that his case was still in appeal, and



                                                 15
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 16 of 18 PageID #: 270



that a work-out counsel would be in touch, and that he was falsely led to believe his mortgage had

been modified). The Court is unpersuaded by Defendants’ argument and will not base its dismissal

on the failure to plead this element.

       Defendants also argue that Plaintiff has failed to plausibly allege the falsity of the alleged

representation that Nationstar would put the foreclosure sale on hold while the application was

being considered. The Court disagrees. Defendants are correct that the mere fact that the

foreclosure sale eventually occurred does not show that the representation was false at the time it

was made, as is required for a fraudulent misrepresentation claim. See, e.g., Cole v. Homier Distrib.

Co., 599 F.3d 856, 862 (8th Cir. 2010) (applying Missouri law and stating that absent allegations

of intent inconsistent with a representation, “there is no misrepresentation of fact or state of mind

but only a breach of promise or failure to perform”) (quotation marks omitted). However, the fact

that the foreclosure sale eventually took place is not the only fact Plaintiff alleges relevant to the

falsity of the statement. Plaintiff also specifically alleges that “the representation was false,” Pet’n

¶ 46, that Nationstar “either knew the representation was false at the time the representation was

made, or Nationstar made the representation without knowing whether it was true or false,” id.

¶ 51, and that “Nationstar had no intention of helping Plaintiff keep her house, and its only

intention was to foreclose,” id. ¶ 38(c). If proven, these allegations are sufficient to show that the

representation was false at the time it was made.

       Because Plaintiff has not pleaded her fraudulent misrepresentation claim with the

particularity required by Rule 9(b) and because Plaintiff has not adequately pleaded proximate

causation, the Court finds that Plaintiff has failed to state a claim for fraudulent misrepresentation

against Nationstar. Because it is possible that Plaintiff could state a claim by pleading additional

facts, this claim will be dismissed without prejudice.



                                                  16
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 17 of 18 PageID #: 271



                         2. Plaintiff’s Fraudulent Misrepresentation Claim Against Mellon

       As with Plaintiff’s MMPA claim, Defendants argue that because Plaintiff’s only theory of

liability against Mellon is based on respondeat superior, and because Mellon’s agent (Nationstar)

is not liable, Mellon cannot be liable. For the reasons discussed above, the Court agrees. Because

the Court is dismissing the fraudulent misrepresentation claim against Nationstar, the Court will

also dismiss the MMPA claim against Mellon without prejudice.

               C. Plaintiff’s Request for Leave to Amend

       In her opposition brief, Plaintiff includes the following sentence: “To the exten[t] the Court

prefers that Plaintiff’s damages be plead with particularity as well, Plaintiff respectfully seeks

leave to amend her complaint.” Pl.’s Br., at The Court will construe this as a motion for leave to

file an amended complaint. This motion will be denied because Plaintiff has not submitted a

proposed amended complaint, nor has she articulated the specific facts that she would allege if she

were granted leave to file an amended complaint or explained how those allegations would address

the deficiencies identified in the Court’s order. “The Eighth Circuit has repeatedly held that district

courts do not abuse their discretion in denying leave to amend where the plaintiff did not file a

motion for leave to amend and submit a proposed amended complaint, and merely asked for leave

to amend in its response to a motion to dismiss.” Tracy v. SSM Cardinal Glennon Children’s

Hosp., No. 4:15-CV-1513 CAS, 2016 WL 3683000, at *16 (E.D. Mo. July 12, 2016) (citing Geier

v. Missouri Ethics Comm’n, 715 F.3d 674, 678 n.4 (8th Cir. 2013); Minneapolis Firefighters’

Relief Ass’n v. MEMC Electronic Materials, Inc., 641 F.3d 1023, 1030 (8th Cir. 2011); In re 2007

Novastar Financial, Inc., Secs. Litig., 579 F.3d 878, 884–85 (8th Cir. 2009); Clayton v. White Hall

Sch. Dist., 778 F.2d 457, 460 (8th Cir. 1985)). See also Soueidan v. St. Louis Univ., 926 F.3d 1029,

1037 (8th Cir. 2019) (district court did not abuse its discretion in denying plaintiff’s request for



                                                  17
Case: 4:19-cv-01765-SPM Doc. #: 29 Filed: 04/23/20 Page: 18 of 18 PageID #: 272



leave to amend his complaint where the request was made in the opposition to a motion to dismiss

and the plaintiff “did not submit a proposed amendment to the trial court, nor [include] anything

in [his] brief to indicate what an amended complaint would have contained”).


   IV.      CONCLUSION

         For all of the above reasons,

         IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Pursuant to Fed. R.

Civ. P. 12(b)(6). (Doc. 15) is GRANTED.

         IT IS FURTHER ORDERED that Plaintiff’s request for leave to amend is DENIED.

         IT IS FURTHER ORDERED that Count I (Violation of the Missouri Merchandising

Practices Act) is DISMISSED, with prejudice.

         IT IS FURTHER ORDERED that Count II (Fraudulent Misrepresentation) is

DISMISSED, without prejudice.

         A separate Order of Dismissal will be entered on this same date.




                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of April, 2020.




                                                18
